Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 9, 1968, adjudging him a youthful offender, upon his plea of guilty, and imposing sentence. Case remitted to the Criminal Term for a further hearing and proceedings not inconsistent herewith. The appeal will be held in abeyance pending the outcome of the hearing. In our opinion, the failure of the Criminal Term to make further inquiry of defendant, with respect to his participation in the alleged act, otherwise criminal, and his reasons for pleading guilty, was error (People v. Serrano, 15 N Y 2d 304). Such further inquiry was necessitated because of defendant’s wholly exculpatory statement to the court (cf. Matter of Diane S., 18 N Y 2d 973, 974). Although we would ordinarily reverse a judgment based upon such a defective plea (see, e.g., People v. Henriquez, 29 A D 2d 984), we feel that, under the peculiar circumstances of this case, the interests of justice are best served by remitting the case to that point in the proceedings where the error occurred and have the case continue, anew, from there. We have examined defendant’s other contentions and find them to be without merit. Beldock, P. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.